      CASE 0:18-cv-02915-NEB-TNL Document 28 Filed 02/05/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 BARRY BEECROFT, on behalf of himself            Case No. 18‐CV‐2915 (NEB/TNL)
 and all others similarly situated,

         Plaintiff,

 v.                                                   ORDER OF DISMISSAL

 COMENITY BANK and COMENITY
 SERVICING, LLC,

        Defendants.



      Pursuant to the parties’ Stipulation of Dismissal with Prejudice filed on

February 4, 2019 [ECF No. 25], IT IS HEREBY ORDERED that Plaintiff’s individual claims

against Defendants are DISMISSED WITH PREJUDICE and on the merits, and the claims

of the putative class members are DISMISSED WITHOUT PREJUDICE, without costs or

disbursements to any party.



Dated: February 5, 2019                     BY THE COURT:

                                            s/Nancy E. Brasel
                                            Nancy E. Brasel
                                            United States District Judge
